Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,635,491 to Yamano et al., in view of International Patent Application Publication No. 2014/200052 to Masuda et al.
Claim 2: Yamano discloses an electric actuator (FIGS. 2-3) comprising:
a drive part 1;
a motion conversion mechanism part 52, 57 (FIG. 2) and/or 7, 8 (FIG. 3) configured to convert a rotary motion from the drive part 1 into a linear motion in an axial direction in parallel with an output shaft 3 of the drive part 1;
driving force transmission part 3, 21, 22, 26, 27, 51 (FIG. 2) and/or 3, 4, 5, 41 (FIG. 3) comprising a transmission gear mechanism (see prior reference numerals) configured to transmit a driving force from the drive part 1 to the motion conversion mechanism part; and
a lock mechanism part 33, 34 (FIG. 2) and/or 48, 49 (FIG. 3) configured to prevent the motion conversion mechanism part from converting the rotary motion into the linear motion,
wherein the transmission gear mechanism comprises a first gear 26 (FIG. 2) and/or 5 (FIG. 3) and a second gear 51 (FIG. 2) and/or 41 (FIG. 3), and
wherein the lock mechanism part is configured to restrict a rotation of the first gear so as to prevent the motion conversion mechanism part from converting the rotary motion into the linear motion.
As shown in FIGS. 2-3, the lock mechanism parts include a wearable brake disks.
Yamano does not disclose or suggest wherein the lock mechanism part is configured to restrict rotation of the first gear through engagement with the first gear at a side of a rotation center line of the first gear at which the motion conversion mechanism is arranged.
The Office turns to Masuda which teaches a linear solenoid 79 that engages a gear 43 at a side of a rotation center line of the gear 43 which is opposite a motor 33.
In view of the Masuda teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Yamano by replacing the wearable brake disks with a lock mechanism part that is characterized by a linear solenoid that engages a space within, for example, the gear 26 of Yamano shown in FIG. 2, in order to advantageously reduce number of wearable parts.  It would have further been obvious to those having ordinary skill in the art at the time of filing to provide the linear solenoid 
Claim 3: Yamano does not disclose or teach the limitation recited in Claim 3.  However, Masuda teaches this limitation.
In view of the characterization of Yamano and Masuda in the rejection of Claim 2 above, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to arrive at the electric actuator recited in Claim 3 in order to advantageously reduce the number of wearable parts.
Claim 9: Yamano, as modified by Masuda in the rejection of Claim 2 above, discloses the electric actuator according to claim 2, wherein the rotary motion of the drive part 1 is transmitted from the first gear to the second gear 9b while a speed of the rotary motion is reduced.
Claim 10: Yamano discloses an electric actuator (FIGS. 2-3) comprising:
a drive part 1;
a motion conversion mechanism part 52, 57 (FIG. 2) and/or 7, 8 (FIG. 3) having a shaft portion 57 (FIG. 2) and/or 7 (FIG. 3) configured to convert a rotary motion from the drive part 1 into a linear motion in an axial direction in parallel with an output shaft 3 of the drive part 1;
a driving force transmission part 3, 21, 22, 26, 27, 51 (FIG. 2) and/or 3, 4, 5, 41 (FIG. 3) comprising a transmission gear mechanism (see prior reference numerals) configured to transmit a driving force from the drive part 1 to the motion conversion mechanism part;
a lock mechanism part 33, 34 (FIG. 2) and/or 48, 49 (FIG. 3) configured to prevent the motion conversion mechanism part from converting the rotary motion into the linear motion; and
a shaft case 34, 55 (FIG. 2) and/or 45, 49 (FIG. 3) configured to accommodate the shaft portion of the motion conversion mechanism part, the shaft portion performing the linear motion,
first gear 26 (FIG. 2) and/or 5 (FIG. 3) and a second gear 51 (FIG. 2) and/or 41 (FIG. 3), and
wherein the shaft case comprises a holder portion 34 (FIG. 2) and/or 49 (FIG. 3), which is configured to hold the lock mechanism part.
As shown in FIGS. 2-3, the lock mechanism parts of Yamano include a wearable brake disks.  Thus, Yamano does not disclose or suggest the limitations relating to the lock mechanism part recited in amended Claim 10.
The Office turns to Masuda which teaches a shaft linear solenoid 79 configured to selectively engage with a gear 43, the lock mechanism part 79/72 is arranged at a side of the gear 43 that is opposite to a side of the gear 43 at which a drive part 1 is arranged, and more than half of a vertical dimension of the lock mechanism part 79/72 is arranged at a same side of a rotation center line of the gear 43 that is opposite the drive part 1.
Based on the Masuda teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Yamano such that the wearable brake disks are replaced by a linear solenoid which is configured to selectively engage with the first gear 26, and such that the lock mechanism part is arranged at a side of the first gear 26 that is opposite to a side of the first gear 26 at which the drive part 1 is arranged, and more than half of a vertical dimension of the lock mechanism part is arranged at a same side of a rotation center line of the first gear 26 as the motion conversion mechanism part, and
wherein the shaft case comprises a holder portion, which is configured to hold the lock mechanism part, in order to advantageously reduce the number of wearable parts.
Claim 11: Yamano discloses an electric actuator (FIGS. 2-3) comprising:
drive part 1;
a motion conversion mechanism part 52, 57 (FIG. 2) and/or 7, 8 (FIG. 3) having a shaft portion 57 (FIG. 2) and/or 7 (FIG. 3) configured to convert a rotary motion from the drive part 1 into a linear motion in an axial direction in parallel with an output shaft 3 of the drive part 1;
a driving force transmission part 3, 21, 22, 26, 27, 51 (FIG. 2) and/or 3, 4, 5, 41 (FIG. 3) comprising a transmission gear mechanism (see prior reference numerals) configured to transmit a driving force from the drive part 1 to the motion conversion mechanism part; and
a lock mechanism part 33, 34 (FIG. 2) and/or 48, 49 (FIG. 3) configured to prevent the motion conversion mechanism part from converting the rotary motion into the linear motion; and
wherein the transmission gear mechanism comprises a first gear 26 (FIG. 2) and/or 5 (FIG. 3) and a second gear 51 (FIG. 2) and/or 41 (FIG. 3).
As shown in FIGS. 2-3, the lock mechanism parts of Yamano include a wearable brake disks.  Thus, Yamano does not disclose or suggest the limitations relating to the lock mechanism part recited in amended Claim 11.
The Office turns to Masuda which teaches a gear 43 having a plurality of engagement holes 71 formed in a circumferential direction,
wherein a lock mechanism part 79, 72 is arranged at a side of the gear 43 that is opposite to a side of the gear 43 at which a drive part 33 is arranged, and more than half of a vertical dimension of the lock mechanism part 79, 72 is arranged at a same side of a rotation center line of the gear 43 opposite the drive part 33,
wherein the lock mechanism part comprises a lock member 72, which advances and retreats in the axial direction toward and from the gear 43 so as to be engageable with and disengageable from any one of the engagement holes 71, and

Based on the Masuda teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Yamano such that the wearable brake disks are replaced by a lock mechanism part that is arranged at a side of the first gear 26 that is opposite to a side of the first gear 26 at which the drive part 1 is arranged, and more than half of a vertical dimension of the lock mechanism part is arranged at a same side of a rotation center line of the first gear 26 as the motion conversion mechanism part,
wherein the lock mechanism part comprises a lock member, which advances and retreats in the axial direction toward and from the first gear 26 so as to be engageable with and disengageable from any one of a plurality of engagement holes formed in the first gear 26 in a circumferential direction, and
wherein, when the lock mechanism part advances the lock member to engaged with one of the engagement holes, the drive part 1 rotates the first gear 26 in one direction and an opposite direction thereof (the drive part 1 is capable of rotating in either direction) in a circumferential direction, to thereby match a phase of the one of the engagement holes in the circumferential direction with the lock member,
in order to advantageously reduce the number of wearable parts.
Claim 13: As far as the Office can tell, Claim 13 simply recites wherein the gear rotates a certain amount in either direction which is defined by a radial distance between engagement holes.
The Office finds that the electric actuator disclosed by Yamano, as modified by Masuda in the rejection of Claim 11 above, is capable of this function.  Accordingly, Claim 13 is determined to be obvious over Yamano, in view of Masuda.
Claim 14: As far as the Office can tell, Claim 14 recites wherein the drive part rotates the first gear rotates in either direction.
The Office finds that the electric actuator disclosed by Yamano, as modified by Masuda in the rejection of Claim 11 above, is capable of this function.  Accordingly, Claim 14 is determined to be obvious over Yamano, in view of Masuda.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent No. 4,635,491 to Yamano et al. and International Patent Application Publication No. 2014/200052 to Masuda et al., as applied to Claim 3 above, further in view of Japanese Patent Publication No. 2002-352318 to Minemura.
Claim 4: Yamano, as modified by Masuda with regards to the rejection of Claim 3 above, discloses the electric actuator according to claim 3, wherein the lock mechanism part (taught above by Masuda) comprises:
a lock member (72 of Masuda), which is engageable with and disengageable from the engagement hole (71 of Masuda).
However, the combination of Yamano and Masuda does not appear to disclose or suggest the following limitation of Claim 4: a sliding screw device configured to convert a rotary motion of a rotary motor into a linear motion, to thereby drive the lock member so as to bring the lock member into at least any one of a locking state of engaging the lock member with the engagement hole and an unlocking state of releasing the locking state.

a lock member 55, which is engageable with and disengageable from [an] engagement hole 28; and
a sliding screw device 57 configured to convert a rotary motion of a rotary motor 58 into a linear motion, to thereby drive the lock member 55 so as to bring the lock member 55 into at least any one of a locking state of engaging the lock member 55 with the engagement hole 28 and a unlocking state of releasing the locking state.
The Office finds that the Minemura teaching is analogous art because it satisfies the second prong of the test provided within MPEP 2141.01(a).  That is, the Minemura teaching is reasonably pertinent to the problem faced by the inventor.  The Office further notes that Minemura teaches an alternative embodiment that includes a solenoid arrangement (see FIG. 6).  Thus, Minemura provides motivation for a solenoid arrangement and a sliding screw device arrangement to accomplish the same task.
One advantage that a sliding screw device arrangement (such as the one taught by the FIG. 7 Minemura embodiment) has over a solenoid arrangement (such as the one taught by Masuda) is that a sliding screw device arrangement can remain in a locked configuration whether or not power is supplied to the device.  In view of the Minemura teaching, the Office finds that it would have been obvious to those having ordinary skill at the time of filing to modify the electric actuator disclosed by Yamano, in view of the Masuda teaching, such that the lock mechanism part comprises:
a lock member, which is engageable with and disengageable from the engagement hole (taught by Masuda); and

Claim 5: Yamano, Masuda, and Minemura each teach different lock mechanisms which are each accommodated in an actuator case.  Furthermore, the actuator case shown in FIG. 7 of Minemura comprises a rotation restriction part 54, 63 configured to restrict a rotation of a member 55 of the sliding screw device performing the linear motion when the rotary motor 58 performs rotational drive.
It would have been obvious to those having ordinary skill in the art at the time of filing to provide the electric actuator disclosed by Yamano, as modified by Masuda and Minemura with regard to the rejection of Claim 4 above, with an actuator case, such as the actuator case shown in FIG. 7 of Minemura, which comprises a rotation restriction part, such as the rotation restriction part 54, 63 shown in FIG. 7 of Minemura, which is configured to restrict a rotation of a member of the sliding screw device (taught above by Minemura) performing the linear motion when the rotary motor (taught above by Minemura) performs rotational drive, in order to allow linear movement of the lock member, as taught by Minemura.
Claim 6: As provided above, the combination of Yamano, Masuda, and Minemura teach the electric actuator recited in Claim 5.
Minemura teaches a lock mechanism part wherein

A machine translation of Minemura teaches that the “lock bolt 55 is inserted into a fixed guide 54 via a guide bush 63 so as to be slidable and non-rotatable in a length direction (italics used for emphasis).”  It would have been obvious to those having ordinary skill in the art at the time of filing to provide the lock bolt 55 and the guide bush 63 with a non-circular profile, such as a square or rectangular profile, in order to transform the rotary motion of the screw 57 into linear motion of the lock bolt 55.  In other words, it would have been obvious to those having ordinary skill in the art at the time of filing to provide the electric actuator disclosed by Yamano, as modified by Masuda and Minemura in the rejection of Claim 5 above, such that:
one of a sliding screw nut and a sliding screw shaft forming the sliding screw device is fixed to the lock member, and another one of the sliding screw nut and the sliding screw shaft is fixed to an output shaft of the rotary motor,
wherein a distal end portion side of the lock member has a flat plate shape, and
 wherein a through hole having a rectangular cross section, into which the distal end portion side of the lock member is inserted, is formed in the actuator case,
in order to facilitate conversion of rotary motion of the rotary motor taught by Minemura into linear motion of the lock member taught by Minemura.
Claim 7: As provided above, the combination of Yamano, Masuda, and Minemura teach the electric actuator recited in Claim 6.  Minemura further teaches wherein a distal end portion side of the lock member 55 is arranged coaxially with the output shaft 59 of the rotary motor 58.
.

Response to Arguments
Applicant's arguments filed on 03/08/2021, with respect to Claims 2 and 10-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2012/0098368 to Xiong et al., International Application Publication No. WO 2015/146963 to Makoto, U.S. Patent No. 4,635,491 to Yamano et al., International Patent Application Publication No. 2014/200052 to Masuda et al., and Japanese Patent Publication No. 2002-352318 to Minemura are considered to be the closest prior art.  
Claim 8: The closest prior art discloses the electric actuator according to claim 4, but does not appear to disclose or suggest the “spring” recited in Claim 8, or the functional limitations associated with the claimed “spring.”
Claim 12: The closest prior art discloses the electric actuator according to claim 11, but does not appear to disclose or suggest the “lock sensor” recited in Claim 12, or the functional limitations associated with the claimed “lock sensor.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658